Case 1:19-cr-00185-SEB-DML Document 78 Filed 01/28/21 Page 1 of 2 PageID #: 281
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA

   UNITED STATES OF AMERICA                                 Case No. 1:19-cr-185-SEB-DML-01

                                                            ORDER ON MOTION FOR
   v.                                                       SENTENCE REDUCTION UNDER
                                                            18 U.S.C. § 3582(c)(1)(A)
   TYWUAN JONES                                             (COMPASSIONATE RELEASE)


         Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

  provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

  Commission,

  IT IS ORDERED that the motion is:

  ☐ DENIED.

  ☒ DENIED WITHOUT PREJUDICE. Defendant filed a pro se motion that the Court construes

  as a Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). In the motion,

  Defendant asks the Court to appoint counsel to represent him. On its face, Defendant's motion

  does not show that he is entitled to compassionate release under § 3582(c)(1)(A) or that the

  interests of justice support appointing counsel at this time. Accordingly, his motion, dkt. [77],

  is denied without prejudice.

         If Defendant wishes to renew his motion, he may do so by completing and returning the

  attached form motion. (Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A)

  (Compassionate Release) (Pro Se Prisoner)). If Defendant renews his motion, he must explain:

  (1) when he contracted COVID-19; (2) whether he has recovered from COVID-19; and (3) if
Case 1:19-cr-00185-SEB-DML Document 78 Filed 01/28/21 Page 2 of 2 PageID #: 282
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




  he has not recovered from COVID-19, what symptoms he is currently experiencing and how

  they impact his ability to engage in daily activities.

  ☐ OTHER:

  IT IS SO ORDERED.




        1/28/2021
  Date: ____________                             _______________________________
                                                   SARAH EVANS BARKER, JUDGE
                                                   United States District Court
                                                   Southern District of Indiana
  Distribution:

  Tywuan Jones
  Reg. No. 17022-028
  FCI Greenville
  Federal Correctional Institution
  P.O. Box 5000
  Greenville, IL 62246

  All Electronically Registered Counsel
